NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                    Submitted May 11, 2009*
                                     Decided May 14, 2009

                                             Before

                              ILANA DIAMOND ROVNER, Circuit Judge 

                              DIANE P. WOOD, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 08‐3208
                                                      Appeal from the United States District
DANIEL S. KONAR,                                      Court for the Northern District of Illinois,
     Plaintiff‐Appellant,                             Eastern Division.

       v.                                             No. 07 C 628

STATE OF ILLINOIS,                                    John W. Darrah,
     Defendant‐Appellee.                              Judge.



                                            ORDER

        Daniel Konar sued the State of Illinois in federal court after he became unhappy with
the course of a divorce and custody matter.  Konar claims that rulings issued in that state‐
court litigation have violated his constitutional rights.  The district court dismissed the
complaint on the basis of sovereign immunity.  We affirm, but modify the judgment to
reflect a dismissal for failure to state a claim.  See Richards v. Kiernan, 461 F.3d 880, 886 (7th
Cir. 2006).  



       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐3208                                                                                 Page 2

        The State of Illinois is the only defendant named in Konar’s amended complaint.  His
lawsuit, filed shortly before judgment was entered in his divorce proceeding, accuses the
State of depriving him of custody of his son without due process and engaging in gender
discrimination.  The State’s conduct, according to Konar, violated his rights under the
Constitution as well as Title IX of the Education Amendments of 1972, the Universal
Declaration of Human Rights, and the Vienna Declaration and Programme of Action.  As
relief Konar asked that the district court exercise jurisdiction over his Illinois divorce case,
declare the Illinois Marriage and Dissolution of Marriage Act unconstitutional, and award
him $12 million in damages.  The court had earlier dismissed Konar’s first complaint on the
ground that the State was immune from suit under the Eleventh Amendment, and at the
State’s urging, the court dismissed the amended complaint on the same basis, this time with
prejudice.  Our review is de novo.  See Vill. of DePue, Illinois v. Exxon Mobil Corp., 537 F.3d
775, 782 (7th Cir. 2008).   

        In the district court the State argued that the entire complaint could be dismissed
with prejudice under the Eleventh Amendment, but in this court the State retreats from that
position.  As the State now concedes, Title IX abrogates its Eleventh Amendment immunity,
see 42 U.S.C. § 2000d‐7(a)(1); Cherry v. Univ. of Wis. Sys. Bd. of Regents, 265 F.3d 541, 554‐55
(7th Cir. 2001), and that immunity, although intact for Konar’s remaining claims, see
Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985), would not have allowed dismissal with
prejudice of nonfrivolous claims that might have been litigated in state court, see Feldman v.
Ho, 171 F.3d 494, 498 (7th Cir. 1999).  But dismissal with prejudice was still correct because
Konar’s complaint is frivolous.  Except for the Title IX claim, the suit is premised on 42
U.S.C. § 1983, yet that statute does not authorize litigation against the states for violations of
the Constitution or federal law, including treaty obligations.  See Will v. Mich. Dep’t of State
Police, 491 U.S. 58, 71 (1989); Holton v. Ind. Horse Racing Comm’n, 398 F.3d 928, 929 (7th Cir.
2005); see also Jogi v. Voges, 480 F.3d 822, 827‐28 (7th Cir. 2007).  Thus, a straightforward
application of § 1983 resolves all but the Title IX claim, and the district court should have
refrained from addressing the question of sovereign immunity.  See Vt. Agency of Natural
Res. v. United States ex rel. Stevens, 529 U.S. 765, 779‐80 (2000); Holton, 398 F.3d at 929. 
Moreover, Konar cannot state a claim under the Universal Declaration of Human Rights or
the Vienna Declaration because both are non‐binding declarations that provide no private
rights of action.  See World Conference on Human Rights, June 14‐25, 1993, Vienna
Declaration and Programme of Action, U.N. Doc A/ CONF.157/23 (July 12, 1993); Universal
Declaration of Human Rights, G.A. Res. 217A (III), U.N. GAOR, 3d Sess., 1st plen. mtg.,
U.N. Doc A/810 (Dec. 12, 1948); Sosa v. Alvarez‐Machain, 542 U.S. 692, 734 (2004) (explaining
that Universal Declaration is simply a statement of principles and not a treaty or
international agreement that would impose legal obligations); Jochen von Bernstorff, The
Changing Fortunes of the Universal Declaration of Human Rights: Genesis and Symbolic
Dimensions of the Turn to Rights in International Law, 19 EUR. J. INT’L L. 903, 918 (2008) (noting 
No. 08‐3208                                                                                 Page 3

that Vienna Declaration is “non‐binding”).  And to the extent that Konar claims a violation
of Title IX in connection with a court‐ordered parenting class, he does not allege that an
educational institution excluded him from participation, denied him benefits, or subjected
him to sex discrimination within the context of the program itself, as would be necessary to
state a claim under Title IX.  See 20 U.S.C. § 1681(a); Davis ex rel. LaShonda D. v. Monroe
County Bd. of Educ., 526 U.S. 629, 640‐41 (1999); Hansen v. Bd. of Trs. of Hamilton Se. Sch. Corp.,
551 F.3d 599, 604‐05 (7th Cir. 2008); Smith v. Metro. Sch. Dist. Perry Twp., 128 F.3d 1014, 1018‐
19 (7th Cir. 1997).  

        Accordingly, the judgment of the district court is modified to reflect a dismissal for
failure to state a claim, and we AFFIRM as modified.